ITEMID: 001-92808
LANGUAGEISOCODE: ENG
RESPONDENT: DEU
BRANCH: ADMISSIBILITY
DATE: 2009
DOCNAME: ERNEWEIN AND OTHERS v. GERMANY
IMPORTANCE: 2
CONCLUSION: Inadmissible
JUDGES: Isabelle Berro-Lefèvre;Karel Jungwiert;Mirjana Lazarova Trajkovska;Peer Lorenzen;Rait Maruste;Renate Jaeger;Zdravka Kalaydjieva
TEXT: The applicants are sixty-four natural persons who are all French citizens (see list appended) and an association, the “Orphelins de pères malgré-nous d’Alsace-Moselle” (OPMNAN). They were represented before the Court by Mr A. Friederich, a lawyer practising in Strasbourg.
, may be summarised as follows.
The applicants are orphans whose fathers died while serving in the German armed forces during the Second World War as “malgré nous”. The term “malgré nous” describes the 130,000 or so male adults from Alsace and Lorraine who were forcibly conscripted into the German armed forces from 1942 onwards; some 40,000 of them died. To prevent these conscripts from deserting, members of their extended family were occasionally taken hostage. Some members of the families of “malgré nous” who had deserted the German armed forces were subjected to forced labour or sent to concentration camps as reprisals.
The Federal Republic of Germany as successor to the German Reich and the French Republic agreed on substantial compensation payments. On 15 July 1960 the Federal Republic of Germany paid 400 million German marks to the French Republic to indemnify French nationals who had been direct victims of Nazi persecution. On the basis of the Franco-German treaty of 31 March 1981, the Federal Republic of Germany made available 250 million marks to the “Fondation Entente Franco-Allemande”, a foundation established under French law, which is responsible, inter alia, for distributing compensation payments to those who were forcibly conscripted; the Federal Republic of Germany and the French Republic agreed that with these payments the “malgré nous” had been compensated. Orphans of deceased “malgré nous” were not eligible for compensation.
One applicant lodged a petition with the German Bundestag. On 20 September 2007 the Bundestag decided to discontinue the examination of the petition on the grounds that the German and French governments had agreed that the payments in 1960 and 1981 had been the final gesture (abschließende Geste) towards the former French soldiers who had been forcibly conscripted into the German armed forces.
